Exhibit 10.1

 

FORM OF

 

PERFORMANCE-BASED RESTRICTED SHARE AWARD AGREEMENT

 

PURSUANT TO THE BLOCKBUSTER INC.

AMENDED AND RESTATED 1999 LONG-TERM MANAGEMENT INCENTIVE PLAN

(AS AMENDED THROUGH OCTOBER 6, 2004)

 

OR

 

2004 LONG-TERM MANAGEMENT INCENTIVE PLAN

(AS AMENDED THROUGH OCTOBER 6, 2004)

 

This Performance-Based Restricted Share Award Agreement (this “Agreement”) is
entered into by and between Blockbuster Inc., a Delaware corporation (the
“Company”), and the individual (the “Participant”) accepting a Performance Award
hereunder. The Company and the Participant agree as follows:

 

1. Grant of Performance-Based Restricted Shares. Pursuant to the Blockbuster
Inc. Amended and Restated 1999 Long-Term Management Incentive Plan (as amended
through October 6, 2004) or 2004 Long-Term Management Incentive Plan (as amended
through October 6, 2004) (either of which is referred to as the “Plan”) and a
duly adopted resolution of the Board of Directors (the “Board”) of the Company,
the Company hereby agrees to grant to the Participant a Performance Award of
Restricted Shares (the “Performance-Based Restricted Shares”), subject to the
terms and conditions set forth in this Agreement and in the Plan. The target
number of Restricted Shares that may be granted to the Participant is identified
in the Participant’s personalized grant letter prepared and delivered to the
Participant in connection with the Performance Award (the “Target Grant”). If
and when the performance goals described below are met, the actual number of
Performance-Based Restricted Shares granted to the Participant may be
[Description of Range] of the Target Grant. This Agreement and the Grant
hereunder are subject to the Participant’s valid acceptance of his or her
Performance Award and the terms of this Agreement in accordance with the
procedures provided by the Company. The Date of Grant, if any, of the
Performance-Based Restricted Shares will be [Date of Grant].

 

2. Performance Period. The performance period (the “Performance Period”) is
[Performance Period].

 

3. Performance Goals. The Participant’s actual receipt of a grant of any
Performance-Based Restricted Shares is conditioned upon:

 

[Description of Performance Goals]

 

[Definition of Performance Goals]

 

4. Adjustment of Target Grant. The number of Performance-Based Restricted Shares
actually granted, if any, will be based upon the Company’s actual level of
[Performance Goals]



--------------------------------------------------------------------------------

for the Performance Period, as shown in the chart in Section 3 above. The chart
in Section 3 of this Agreement reflects only certain milestones, and
interpolated achievements of performance will be used for any final grant
calculation. In no event will the Participant be entitled to receive a total
number of Performance-Based Restricted Shares greater than [Percentage] of the
Target Grant. In addition, for the avoidance of doubt, in no event will the
Participant be entitled to receive a grant of Performance-Based Restricted
Shares if he or she is not employed with the Company or any Subsidiary on the
Date of Grant of the Performance-Based Restricted Shares.

 

5. Vesting of Performance Based Restricted Shares. Except as specifically
provided in this Agreement and subject to certain restrictions and conditions
set forth in Section 7 below and in the Plan, any Performance-Based Restricted
Shares granted will vest, and the restrictions with respect to the
Performance-Based Restricted Shares will lapse, in accordance with the following
schedule:

 

Percentage of

Shares Vesting

--------------------------------------------------------------------------------

   Vesting Date


--------------------------------------------------------------------------------

 

6. Interpretation. Capitalized terms used and not otherwise defined herein have
the meanings assigned to them in the Plan. The Performance Award and the
Performance-Based Restricted Shares are subject to the terms and conditions of
the Plan, which terms and conditions are incorporated herein by reference;
however, unless specifically permitted by the Board or the Committee, the terms
of the Plan shall not be considered an enlargement of any benefits under this
Agreement. The Performance Award and the Performance-Based Restricted Shares are
subject to any rules promulgated pursuant to the Plan by the Board or the
Committee and communicated to the Participant in writing.

 

7. Rights and Restrictions Governing Performance-Based Restricted Shares.
Following the Date of Grant of the Performance-Based Restricted Shares, the
appropriate number of Performance-Based Restricted Shares granted to a
Participant shall be registered in the Participant’s name or otherwise credited
to the Participant, but shall be held by or on behalf of the Company for the
account of the Participant. The Participant shall have, with respect to his or
her Performance-Based Restricted Shares that have been granted, all rights of a
stockholder as to such Performance-Based Restricted Shares (including, to the
extent applicable, the right to vote and to receive dividends or other
distributions made or paid with respect to such shares), subject to the
following restrictions: (i) the Participant is not entitled to delivery of such
Performance-Based Restricted Shares until such Performance-Based Restricted
Shares have vested and the Participant’s Tax Obligations (as defined below) with
respect to such vested shares have been satisfied; (ii) none of the
Performance-Based Restricted Shares may be sold, transferred, assigned, pledged
or otherwise encumbered or disposed of until such Performance-Based Restricted
Shares have vested and any such purported sale, transfer, assignment, pledge or
other encumbrance or disposition will be void and unenforceable against the
Company or any Subsidiary; and (iii) all unvested Performance-Based Restricted
Shares will be immediately forfeited upon a Participant’s termination of service
with the Company or any Subsidiary for any reason, including voluntary
termination, Termination for Cause or without Cause, death or Permanent
Disability. Any dividends that are paid in shares or other distributions that
are paid in shares shall be subject to the same restrictions as the
Performance-Based Restricted Shares with

 

2



--------------------------------------------------------------------------------

respect to which such dividends or other distributions are made. For the
avoidance of doubt, the Participant will not have, until any Performance-Based
Restricted Shares have been granted, any rights of a stockholder with respect to
such Performance-Based Restricted Shares (including the right to vote and to
receive dividends or other distributions made or paid with respect to such
shares).

 

8. Delivery of Performance-Based Restricted Shares. Subject to the terms and
conditions of the Plan and this Agreement, the Performance-Based Restricted
Shares will vest in accordance with the vesting schedule set forth in Section 5
of this Agreement. On the date on which Performance-Based Restricted Shares vest
and upon satisfaction of all other applicable conditions set forth in the Plan
and this Agreement, all restrictions contained in this Agreement covering such
Performance-Based Restricted Shares and in the Plan shall lapse as to such
Performance-Based Restricted Shares. All vested Performance-Based Restricted
Shares will be held by the transfer or other agent of the Company, or any
successor thereto (the “Transfer Agent”), unless the Participant makes other
arrangements with the Transfer Agent; provided, however, that the obligation of
the Company to deliver the vested Performance-Based Restricted Shares shall be
subject to (i) the condition that, if at any time the Board or the Committee
shall determine in their discretion that the listing, registration, or
qualification of the vested Performance-Based Restricted Shares is required
under any federal, state or other law or by the rules of any securities
exchange, or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance of
the vested Performance-Based Restricted Shares, then the Performance Award will
not vest in whole or in part unless and until such listing, registration,
qualification, consent, or approval shall have been effected or obtained free of
any conditions not acceptable to the Board or the Committee; and (ii) the
Participant’s satisfaction of any Tax Obligations as specified under Section 9
of this Agreement. Any certificates issued by the Company to the Participant
shall bear such legends as the Board or the Committee, in their sole discretion,
may determine to be necessary or advisable in order to comply with applicable
federal, state or other securities laws. No fractional shares of Common Stock
will be issued under this Agreement.

 

9. Taxes.

 

a. In order to comply with all international, federal, state or local laws or
regulations, the Company or any Subsidiary may take such action as it deems
appropriate to ensure that all applicable international, federal, state and
local income, employment or other tax withholding obligations (collectively,
“Tax Obligations”) to which the Participant is subject, which are the sole and
absolute responsibility of the Participant, are withheld or collected from the
Participant.

 

b. The Participant may elect to satisfy the Participant’s Tax Obligations that
arise from the vesting of the Performance-Based Restricted Shares by
(i) providing the Company with a cash payment equal to the amount of the Tax
Obligations to which the Participant is subject; or (ii) instructing the Plan
administrator to sell, or cause to be sold, on behalf of the Participant the
number of vested Performance-Based Restricted Shares having a market value equal
to the amount of the Tax Obligations (plus sales commissions) to which the
Participant is subject. If the Participant makes the election in clause (i) of
the first sentence of this Section 9(b), but the Participant does not deliver to

 

3



--------------------------------------------------------------------------------

the Company or the Company’s designee the cash payment required in connection
with any vesting of Performance-Based Restricted Shares by the date that such
payment is required to be received in accordance with instructions delivered to
the Participant by the Company, the Plan administrator or another representative
of the Company, then a number of the Participant’s vested Performance-Based
Restricted Shares having a market value equal to the amount of the Tax
Obligations (plus sales commissions) to which the Participant is subject will be
sold on behalf of the Participant. The Participant hereby authorizes the sale of
such vested shares under such circumstances by the Plan administrator, and the
Participant hereby appoints the Plan administrator the Participant’s
attorney-in-fact, with full power of substitution and resubstitution, to execute
such sale.

 

c. The Participant agrees to release and indemnify the Company and its
Subsidiaries from any liability or damages arising from or relating to the
Participant’s failure to comply with his or her Tax Obligations.

 

10. Termination of Service, Death or Permanent Disability. The Performance Award
and all unvested Performance-Based Restricted Shares granted to the Participant
hereunder, will terminate and such unvested Performance-Based Restricted Shares
will be forfeited immediately upon the termination of the Participant’s service
with the Company or any Subsidiary for any reason. This termination and
forfeiture provision applies regardless of the reason for the termination of the
Participant’s service, including voluntary termination, Termination for Cause or
without Cause, death or Permanent Disability.

 

11. Restriction on Transfer. Unvested Performance-Based Restricted Shares and
any rights under this Agreement may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of by the Participant, and any such purported
sale, assignment, transfer, pledge, hypothecation or other disposition will be
void and unenforceable against the Company or any Subsidiary.

 

12. Adjustment of Number of Shares and Related Matters. The number and kind of
shares of Common Stock covered by the Performance Award shall be subject to
adjustment in accordance with Article IX of the Plan.

 

13. Participant’s Representations. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that the Performance Award will not vest in whole
or in part, and that the Company will not be obligated to issue any shares of
Common Stock to the Participant hereunder, if the vesting of the Performance
Award or the issuance of such shares shall constitute a violation by the
Participant or the Company of any provision of any law or regulation of any
governmental authority. Any determination in this connection by the Board or the
Committee shall be final, binding, and conclusive. The obligations of the
Company and the rights of the Participant are subject to all applicable laws,
rules, and regulations.

 

14. Investment Representation. Unless the Common Stock is issued to the
Participant in a transaction registered under applicable federal, state or other
securities laws, the Participant represents and warrants to the Company that all
Common Stock that may be acquired hereunder will be acquired by the Participant
for investment purposes for his or her own account and not with any intent for
resale or distribution in violation of any such securities laws. Unless the

 

4



--------------------------------------------------------------------------------

Common Stock is issued to the Participant in a transaction registered under
applicable federal, state or other securities laws, all certificates issued with
respect to the Common Stock shall bear an appropriate restrictive legend. The
Participant agrees to comply with any applicable securities laws of any
applicable jurisdiction in connection with the sale of the Common Stock.

 

15. Participant’s Acknowledgments. The Participant acknowledges receipt of a
copy of the Plan and the Participant’s personalized grant letter, and represents
that he or she is familiar with the terms and provisions of the Plan, and hereby
accepts the Performance Award subject to all the terms and provisions thereof.
The Participant acknowledges that by accepting the Performance Award and by
receiving a grant of Performance-Based Restricted Shares thereunder, he or she
agrees to comply with Stock Ownership Guidelines of the Company. The Participant
hereby agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Board or the Committee upon any questions arising under
the Plan or this Agreement. The Participant acknowledges that the value of
Common Stock is subject to market risk, and there is no assurance of the
Participant’s actual receipt of any particular value as a result of the
Performance Award. The Participant acknowledges that his or her participation in
the Plan with respect to the Performance Award is voluntary.

 

16. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Delaware (excluding any conflict of
laws rule or principle of Delaware law that might refer the governance,
construction, or interpretation of this Agreement to the laws of another state).
The Company, the Board and the Committee shall not be liable for any good faith
determination made hereunder or under the Plan.

 

17. No Right to Continued Employment or Future Awards or Future Performance
Awards, and other Participant Acknowledgments. Nothing herein shall be construed
to confer upon the Participant the right to continue in the employment of the
Company or any Subsidiary or interfere with or restrict in any way the right of
the Company or any Subsidiary to discharge the Participant at any time (subject
to any contractual rights of the Participant). Furthermore, nothing in this
Agreement shall in any way be construed as imposing on the Company or any
Subsidiary a contractual obligation between the Company or any Subsidiary and
the Participant other than with respect to the specific offer contemplated by
this Agreement. The Participant acknowledges that the Participant’s employment
with a Subsidiary does not constitute employment with the Company for any
purpose. Furthermore, the Participant expressly acknowledges and agrees that
execution of this Agreement and the benefits contained hereunder shall in no
manner be interpreted as if the Participant had (a) an employment relationship;
or (b) an “acquired right” over the benefits contained hereunder with the
Company for any purpose whatsoever; that the grant of Awards or Performance
Awards on a particular basis in any year does not create any right to or
expectation of the grant of Awards or Performance Awards on the same basis, or
at all, in any future year; and that, subject to the express provisions of the
Plan, the Plan may be terminated at any time by the Board in its discretion
without any responsibility to the Participant.

 

18. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a Court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision,

 

5



--------------------------------------------------------------------------------

or agreement that is contained in this Agreement and this Agreement shall be
construed in all respects as if the invalid, illegal, or unenforceable term,
provision, or agreement had never been contained herein.

 

19. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

 

20. Entire Agreement. This Agreement, together with the Plan, the Participant’s
personalized grant letter and the election form completed by the Participant in
connection with the acceptance of the Performance Award, supersedes any and all
other prior understandings and agreements, either oral or in writing, between
the parties with respect to the subject matter hereof and, except as
specifically stated herein, constitutes the sole and only agreement between the
parties with respect to the said subject matter. All prior negotiations and
agreements between the parties with respect to the subject matter hereof are
merged into this Agreement. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, oral or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement or the Plan and that any agreement, statement or
promise that is not contained in this Agreement or the Plan shall not be valid
or binding or of any force or effect.

 

21. Parties Bound. The terms, provisions, representations, warranties,
covenants, and agreements that are contained in this Agreement shall apply to,
be binding upon, and inure to the benefit of the parties and their respective
heirs, executors, administrators, legal representatives, and permitted
successors and assigns. The Participant has acknowledged his or her agreement to
be bound hereby in connection with the Participant’s acceptance of his or her
Performance Award and the terms of this Agreement through procedures, including
electronic procedures, provided by or on behalf of the Company.

 

22. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties. Notwithstanding the preceding sentence, the Company may
amend the Plan or this Agreement to the extent permitted by the Plan.

 

23. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

24. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

 

25. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the

 

6



--------------------------------------------------------------------------------

case may be, at the respective addresses set forth below, or at such other
addresses as they have theretofore specified by written notice delivered in
accordance herewith:

 

a. Notice to the Company shall be delivered as follows:

 

Blockbuster Inc.

1201 Elm Street

Suite 2100

Dallas, TX 75270

Attn: General Counsel

 

b. Notice to the Participant shall be delivered to the Participant’s home or
business address as specified in the records of the Company.

 

BLOCKBUSTER INC.

By:

 

 

--------------------------------------------------------------------------------

   

John Antioco

Chairman of the Board and

Chief Executive Officer

 

7